Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claim 1 entering an input query into a user interface; receiving an input query by a variational autoencoder (VAE); embedding the input query into vector representations via the VAE; converting the vector representations into responses by a generative adversarial network (GAN); updating the GAN by a training process; and displaying a response to the input query in a user interface based on the conversion provided by the GAN, and as in claim 11 a user interface device; and a processor communicatively coupled to the user interface device, the processor configured with a variational autoencoder (VAE) combined with a generative adversarial network (GAN) stored in non-transitory memory, the processor further configured with instructions stored in the non-transitory memory that, when executed, cause the processor to: accept input queries from a user interface; calculate, using the VAE and GAN, responses to the queries; and output the responses by displaying the responses in the user interface, and as in claim 17 continually updating chatbot responses comprising; training a dialog generator of the chatbot by a combination of a variation autoencoder (VAE) coupled to a generative adversarial network (GAN); updating a discriminator of the GAN based on competition between a generator of the GAN and the discriminator of the GAN; updating the VAE by backpropagation based on updating of the discriminator of the GAN; and displaying a response provided by the updated VAE and the updated GAN.
The above claims are deemed allowable given the complex nature of VAE combined with GAN to process inputs/queries. Prior art teaches general query/response schemes, cost to query images, GAN + VAEN image clean up, query embedding with GAN or VAE for building decoder/encoder, and handling an image question via GAN or VAE. The prior art has limited instances of GAN together with VAE, however the domain is for image analysis/processing. In instances where a query about an image is present, there is no combining of GAN and VAE. Under BRI one of ordinary skill in the art can swap or interchange GAN with VAE or visa versa, however this still produces a substitution and not a combination of the two. At best the prior art would amount to image processing with GAN-VAE the ability to handle an image query using a GAN or a VAE without the combination handling any query and response thereof. Proceeding to GAN + VAE with discriminator updating and VAE backpropagation, the closest prior art teaches GAN competition between discriminator and generator which while uncommon is present art, back propagation, image analysis with VAE, and chat/IM capabilities for servers with reduced bandwidth for image display. At best this combination yields a GAN competition scheme with NN backpropagation void of VAE unlinked to image analysis. Outside the bounds of BRI a piecewise combination would yield a disjointed group of prior art that would not be combinable to produce the precise claim limitations. Therefore the prior art fails to teach or suggest the complex claim limitations as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200286256 A1	Houts; Sarah et al.
Image VAE-GAN vector map

US 20200244969 A1	Bhorkar; Abhijeet
Latent space difference in VAE to reduce distortion in video

US 20200187841 A1	AYYAD; Karim
Original to reference transcription, one of GAN or VAE

US 20190287217 A1	COOKE; Simon Lee et al.
VAE and GAN generator and discrimator, bandwidth reduction for phones

US 20200242736 A1	Liu; Ming-Yu et al.
One of GAN or VAE image processing

US 20200273081 A1	Greenwald; Daniel Meron
One of GAN or VAE, query embeddings 

US 20190287301 A1	COLBERT; Marcus C.
Image query asked, one of GAN or VAE

US 20190095798 A1	Baker; James K.
GAN competition, a VAE divergence example

US 20190130278 A1	Karras; Tero Tapani et al.
GAN conversion layers RGB image colors



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov